F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        MAY 23 2003
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


C. ELI-JAH HAKEEM
MUHAMMAD, also known as
Christopher Hijrah Mitchell,

          Plaintiff-Appellant,
                                                       No. 03-1034
v.
                                                   (District of Colorado)
                                                   (D.C. No. 02-Z-1465)
M. V. PUGH, ADX-Warden; ADX-
MAILROOM INMATE SYSTEMS
MANAGER-OFFICERS; K. HAWK-
SAWYER, BOP - Director; BOP,
Office of Information and Privacy, et
al.; ADX-STEP-DOWN UNIT
SCREENING COMMITTEE, Unit
Operations (Programs); ADX-
ADMINISTRATIVE REMEDY
COORDINATOR; BCP-NCRO
ADMINISTRATIVE REMEDY
COORDINATOR; BOP-CENTRAL
OFFICE ADMINISTRATIVE
REMEDY COORDINATOR,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.


      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Appellant Eli-Jah Hakeem Muhammad, a federal prisoner incarcerated in

Colorado, filed a pro se complaint asserting violations of his federal civil rights.

The district court granted Muhammad’s motion to proceed in forma pauperis and

ordered Muhammad to pay an initial partial filing fee of $19.00 or show cause

why he had no means by which to pay the initial fee. See 28 U.S.C. § 1915(b)(1).

Muhammad was specifically directed that to show cause he was required to file a

current certified copy of his prison trust fund account statement. He was also

warned that his complaint would be dismissed if he failed to either pay the initial

partial filing fee or show cause within thirty days. Muhammad did not pay the

partial filing fee or provide the current trust fund account statement.

Consequently, the district court dismissed the complaint without prejudice.

Muhammad then brought this appeal.

      In its order dismissing Muhammad’s complaint without prejudice, the

district court set out at length the numerous opportunities Muhammad was given


                                         -2-
to file a certified trust fund account statement. Although a certified copy of his

prison trust fund account statement is attached to the motion to proceed in forma

pauperis Muhammad has filed with this court, Muhammad does not provide a

comprehensible explanation for his failure to provide a copy of his trust fund

account statement to the district court pursuant to that court’s order. Accordingly,

this court affirms the district court’s dismissal of Muhammad’s complaint

without prejudice. Muhammad’s motion to proceed in forma pauperis on appeal

is granted. Muhammad is reminded that he remains obligated to continue making

partial payments until his appellate filing fee is paid in full. See id. § 1915(b).

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge




                                          -3-